Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151115 & (47)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MATTIE KING,                                                                                            David F. Viviano
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
  v                                                                 SC: 151115                              Joan L. Larsen,
                                                                    COA: 314188                                       Justices
                                                                    Oakland CC: 2011-117393-CZ
  PARK WEST GALLERIES, INC.,
  ALBERT SCAGLIONE, MORRIS SHAPIRO,
  and ALBERT MOLINA,
            Defendants-Appellants,
  and
  PLYMOUTH AUCTIONEERING SERVICES,
  LTD.,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the December 2, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike is DENIED.

        MARKMAN, J. (dissenting).

         Plaintiff purchaser sued defendant art merchant in 2010 for an allegedly fraudulent
  transaction, accompanied by a certificate of authenticity, that occurred in 1999. I would
  grant leave to appeal to address the extent to which a false representation by a merchant,
  express or implied, including but not limited to the issuance of a certificate of
  authenticity by that merchant, can under the fraudulent concealment statute,
  MCL 600.5855, serve to toll, potentially indefinitely, the period of limitations as to the
  underlying fraudulent transaction. See MCL 600.5807(8) (providing the lengthiest
  potential period of limitations in this case, six years for breach of contract); see also
  MCL 442.322(a) (providing that a certificate of authenticity from an art merchant to a
  purchaser, as in this case, creates an express warranty of authenticity).

        LARSEN, J., did not participate in the disposition of this matter because the Court
  considered it before she assumed office and her vote is not outcome-determinative.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 16, 2015
         p1013
                                                                               Clerk